Rosenberry, J.
It is contended by the appellants, and we think correctly so, that the county court was in error in attempting to construe the will in question. It is contended that the court had no jurisdiction to enter the order construing the will. No doubt the court had jurisdiction in the broad and comprehensive sense in which that term is generally used. The construction of the will was an erroneous exercise of the court’s power rather than an act done wholly beyond and without its power. Harrigan v. Gilchrist, 121 Wis. 127, at p. 227, 99 N. W. 909.
No doubt the court had under the statute the power to admit the will to probate. From the petition it appeared that there was property within the state and claims against the estate in favor of Wisconsin creditors. But having admitted the will to probate, the authority of the court in the premises was limited to the administration of that part of the estate necessary to satisfy the claims of Wisconsin creditors. It appearing that there were no creditors,' the court had no further duties to perform in the premises, and *102its further act in attempting to construe the will and define the duties of the trustees was nugatory and erroneous. Van Steenwyck v. Washburn, 59 Wis. 483, 17 N. W. 289; Ford v. Ford, 70 Wis. 19, 33 N. W. 188; Emery v. Batchelder, 132 Mass. 452; Welch v. Adams, 152 Mass. 74, 25 N. E. 34, 9 L. R. A. 244.
The duties of the trustees are to be defined by the court of domiciliary administration, and the administration and control of the estates and the trustees under the will is vested in the court of- domiciliary administration. The order, therefore, attempting to construe the will as regards the duties of the trustees is erroneous.
By the Court. — The order appealed from is reversed.